DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 6/30/2022.
Claims 1-11, 13-18 and 20-22 are presented for examination. Claims 1, 10-11, 13, 15, 17-18 and 20 have been amended. Claims 21-22 have been added. Claims 12 and 19 have been cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1, 10-11 are objected to because of the following informalities:
“the updated scheduled tasks” at last 2nd line of Claim 1 should be “the updated scheduled future tasks”.
“scheduling conflicts” at line 8 of Claim 10 should be “conflicts”.
“based on the conflict” at line 6 of Claim 11 should be “based on the second conflict” (Claim 11 now contains two different conflicts, “a conflict exists between a first future task and a second future task” at Claim 10 and “a second conflict exists between a third future task and a fourth future task”, the “based on the conflict” at line 6 is used to described feature related to the 3rd or 4th future task instead of 1st or 2nd future task, and thus it should be “based on the second conflict”).
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a method claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitoring … the scheduled future task data for conflicts between the scheduled future tasks based on stored rules”, “determining … and a second future task of the scheduled future tasks”, “issuing instructions … to update the first future or the second future task based on the conflict” and “updating … the first future task or the second future task based on the instructions thereby creating updated scheduled future tasks”). Steps/actions performed mentally or with a pen or paper have been found by the courts to be abstract. Note: the limitations “wherein the conflict comprises one of … by the dispersed storage network” at lines 9-11 and “wherein at least one of the updated scheduled future tasks … performance of the scheduled future tasks” at lines 17-19 are the detail content of the abstract idea of determining conflict and updating to create updated scheduled future tasks responsively, each of such limitations does not change the nature of abstract idea, and thus each of such limitations is still considered as abstract idea instead of additional limitations other than the abstract idea. 

The additional limitation like “gathering … scheduled future task data … the scheduled future tasks are tasks associated with stored data objects” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations that are considered as abstract idea. The other additional limitations like “a computing device”, “a plurality of task scheduling modules” and “a dispersed storage network” are merely using a computer or computing components to perform the abstract ideas. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, the two types of additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

In additional for Claim 2, Claim 2 further recites the abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations related to cancelling task, change an order of tasks are to be executed, prioritize a task over another task). Claim 2 does not have further additional limitations. Thereby, Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

 In additional for each of Claims 3-4, each of the claims recites same abstract ideas as Claim 1. Furthermore, the limitations of “the instructions comprise instructions to cancel the first future task” from Claims 3-4 are merely further descripting the context of abstract idea of issuing instructions as recited from Claim 1. Such further limitation does not change the nature of the abstract idea. The additional limitations like “the first future task comprises repairing one of the stored data objects and the second future task comprises deleting the one of the stored data objects based” from Claim 3 and “the first future task comprises repairing one of the stored data objects and the second future task comprises moving the one of the stored data objects from a first storage module to a second storage module” from Claim 4 are merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks of repairing stored data object and deleting stored data object or a dispersed storage network having storage operations/tasks of repairing stored data object and moving data object between storage modules. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claims 3-4 are rejected under 35 U.S.C. 101 because the each of the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In additional for Claim 5, Claim 5 recites same abstract ideas as Claim 1. The additional limitation like “the first future task is selected from the group consisting of … moving one of the stored data objects between storage modules” is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks like repairing, deleting, and moving stored data object. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In additional for Claim 6, similar as the rejection of Claim 5 above, the additional limitations from Claim 6 is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks like repairing stored data object (note: if it is able to perform the repair type of operation/task at a dispersed storage network, then it must contains a rebuilding module to configured to repair the stored data object). Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In additional for Claims 7-9, each of Claims 7-9 recites same abstract ideas as Claim 1. The additional limitations like “a service provider at least one of creates, maintains, deploys and supports the computing device” from Claim 7, “a service provider on a subscription, advertising, and/or fee basis” from Claim 8 and “software provided as a service in a cloud environment” from Claim 9 are merely generally linking the use of the judicial exception to a particular technological environment or filed of use. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claims 7-9 are rejected under 35 U.S.C. 101 because each of the claimed inventions is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 is a product claim recites similar processes/steps performed by the method Claim 1, and thus Claim 10 also recites abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitor the scheduled future tasks for scheduling conflicts”, “determine … a second future task of the scheduled future tasks” and “issue instructions … to update the first future or the second future task based on the conflict”). Note: the limitation of “the instructions comprise instructions to cancel the first future task” is merely further describing the context of abstract idea of issuing instructions, and thus such limitation is still considered as abstract idea instead of additional limitations other than the abstract idea. 

The additional limitation like “gather … scheduled future task data … the scheduled future tasks are tasks associated with stored data objects” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations that are considered as abstract idea. The additional limitations like “a computer readable storage medium”, “a computing device”, “a plurality of task scheduling modules” and “a dispersed storage network” are merely using a computer or computing components to perform the abstract ideas. The other additional limitations like “the first future task comprises repairing a select data object of the stored data objects and the second future task comprises deleting the select data object” and “the canceling the first future task and the deleting the select data object are performed in the dispersed storage network” are merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks of repairing stored data object and deleting stored data object. Such three types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.

For step 2B analysis of 2019 PEG, the three types of additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 11, 13-14 and 21 are rejected for failing to cure the deficiency from their respective parent claim by dependency. 
Furthermore, for Claim 11, as similar as explained at the rejection of Claim 1 or 10, the limitations “determine … a second conflict exists between a third future task and a fourth future task” and “issue instructions …. to update the third future task or the fourth future task based on the conflict” are abstract idea of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper. The limitations “wherein the updating the third future task or the fourth future task is selected from …. when the third future task is repairing a select data object of the stored data objects that is not scheduled to be tiered or expired” is merely further describing the context of abstract idea of issuing instructions, and thus such limitation is still considered as abstract idea instead of additional limitations other than the abstract idea. The additional limitation of “at least one of the plurality of task scheduling modules” is merely using a computer or computing components to perform the abstract ideas. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Furthermore, for Claim 13, as similar as explained at the rejection of Claim 1 or 10, the limitations “determine … a second conflict exists between a third future task and a fourth future task” and “issue instructions …. Based on the second conflict” are abstract idea of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper. The limitation “the instructions comprise instructions to cancel the third future task” is the further description for the content of the abstract idea, it does not change the nature of the abstract idea itself. The additional limitations like “the third future task comprises repairing a select data object of the stored data objects and the further future task comprises moving the select data object from t a first storage module to a second storage module” is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks of repairing stored data object and moving stored data object. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Furthermore, Claim 14 is further rejected under 35 U.S.C. 101 due to same reason set forth in the corresponding 35 U.S.C. 101 rejection for Claim 6 above.

Furthermore, for Claim 21, the limitation “the second conflict comprises one of the third future task … causing redundancies in work performed by the dispersed storage network” is further description for abstract idea of determining second conflict from Claim 11, such limitation does not change the nature of the abstract idea itself. Thereby, Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 15, Claim 15 is a system claim recites similar processes/steps performed by the method Claim 1, and thus Claim 15 also recites abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitor the scheduled future task data for scheduled future tasks”, “determine … based on the stored rules” and “issue instructions … to update the first future task based on the conflict”). Note: the limitation of “the instructions comprise instructions to cancel the first future task” is merely further describing the context of abstract idea of issuing instructions, and thus such limitation is still considered as abstract idea instead of additional limitations other than the abstract idea. 
The additional limitations like “a processor”, “a computer readable memory”, “a computer readable storage medium”, “a computing device”, “a dispersed storage network” and “a task scheduling module” are merely using a computer or computing components to perform the abstract ideas. The other additional limitations like “the first future task comprises repairing …. Moving the select data object from a first storage module to a second storage module” is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks of repairing stored data object and moving stored data object. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.

For step 2B analysis of 2019 PEG, the two types of additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 16-18, 20 and 22 are rejected for failing to cure the deficiency from their respective parent claim by dependency. 
Furthermore, for Claim 16, Claim 16 depends on Claim 15, and thus Claim 16 also recites same abstract ideas as Claim 15 as explained above. In addition to the same additional limitations from Claim 15 that are neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole, Claim 16 further includes additional limitations like “receive the scheduled future tasks” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations from Claim 15 that are considered as abstract idea. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Furthermore, for Claim 17, as similar as explained at the rejection of Claim 1, 10 or 15, the limitations “determine … a second conflict exists between a third future task and a fourth future task” and “issue instructions …. based on the conflict” are abstract idea of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper. The limitations “wherein the updating the third future task is selected from …. when the third future task is repairing a select data object of the stored data objects that is not scheduled to be tiered or expired” is merely further describing the context of abstract idea of issuing instructions, and thus such limitation is still considered as abstract idea instead of additional limitations other than the abstract idea. The additional limitation of “at least one task scheduling module of the dispersed storage network” is merely using a computer or computing components to perform the abstract ideas. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Furthermore, for Claim 18, as similar as explained at the rejection of Claim 1, 10 or 15, the limitations “determine … a second conflict exists between a third future task and another future task” and “issue instructions …. based on the second conflict” are abstract idea of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper. The limitation “the instructions comprise instructions to cancel the third future task” is the further description for the content of the abstract idea, it does not change the nature of the abstract idea itself. The additional limitations like “the third future task comprises repairing one of the stored data objects and the other future task comprises deleting the one of the stored data objects” is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks of repairing stored data object and deleting stored data object. Another additional limitation like “at least one task scheduling module of the dispersed storage network” is merely using a computer or computing components to perform the abstract ideas. Such two types of additional limitation are neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Furthermore, Claim 20 is further rejected under 35 U.S.C. 101 due to same reason set forth in the corresponding 35 U.S.C. 101 rejection for Claim 6 above.

Furthermore, for Claim 22, the limitation “the second conflict comprises one of the third future task … causing redundancies in work performed by the dispersed storage network” is further description for abstract idea of determining second conflict from Claim 17, such limitation does not change the nature of the abstract idea itself. Thereby, Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Barber et al. (US 9052942 B1-IDS recorded, hereafter Barber).
Hu and Kottomtharayil were cited on the previous office action.

Regarding to Claim 1, Hu discloses: a computer-implemented method comprising:
gathering, by a computing device, scheduled [future] task data for scheduled [future] tasks from a plurality of task scheduling modules within a [dispersed] storage network (see Fig. 3, [0085] and [0093]; “each scheduler 304 sends resource acquisition and release requests to the resource offer manager 302” and “the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304”. Also see Fig. 1, [0043] and [0069]; “Resource servers 103 provide, for example … storage devices, communication interfaces, and the like, individually and collectively referred to herein as resources 150”. One of the reasonable embodiments, the received resource acquisition and release requests for the scheduled jobs/operations are related to the resources being a storage network);
monitoring, by the computing device, the scheduled [future] task data for conflicts between the scheduled [future] tasks based on stored rules (see [0003], [0055] and [0093]; “conflicts may arise when two schedulers attempt to simultaneously use the same computing resource for a workload”, “In the event that more than one scheduler attempts to assign a workload to the same computing machine”, “the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304. The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304 … in accordance with resource sharing policies”. Also see [0071], “Workloads can refer to any process, job, service or any other computing task to be run on the distributed computing system 100”. The resource offer manager 302 monitors or analyzes the scheduled information of the received resource acquisition and release requests associated with workloads or tasks in order to determine whether there are some conflicts among the received requests associated with the workloads or tasks based on conflicts that multiple schedulers attempts to simultaneously use same computing resources and resource sharing policies);
determining, by the computing device and based on the monitoring, that a conflict exists between a first [future] task of the scheduled [future] tasks and a second [future] task of the scheduled [future] tasks (see [0003], [0055], [0071] and [0093]; “conflicts may arise when two schedulers attempt to simultaneously use the same computing resource for a workload”, “In the event that more than one scheduler attempts to assign a workload to the same computing machine, the resource manager resolves the conflict and decides which scheduler will be successful in assigning its workload to the computing machine” and “the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304. The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304”. It is well-known and understood that the conflicts mentioned above would involve at least two scheduled tasks/jobs);
issuing instructions, by the computing device, to at least one of the plurality of task scheduling modules to update the first [future] task or the second [future] task based on the conflict (see [0093]-[0094]; “The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304”, “The resource offer manager 302 ultimately determines an allocation of resources for each of the schedulers 304” and “the resource offer manager 302 transmits the resource allocation information to each of the schedulers 304”); and
updating, by the at least one of the plurality of task scheduling modules, the first [future] task or the second [future] task based on the instructions thereby creating updated scheduled [future] tasks, wherein at least one of the updated scheduled [future] tasks are performed in the [dispersed] storage network and the performance of the at least one of the updated scheduled tasks requires less computational resources than performance of the scheduled [future] tasks (see [0094]-[0095]; “schedulers 304 update internal records to reflect the latest resource allocation … each scheduler 304 can then schedule workloads for execution on the acquired resources”. This at least one of the updated scheduled tasks is one of the tasks from both of the updated scheduled tasks, i.e., the set of tasks after solving the conflict, and the scheduled tasks, i.e., the set of tasks before solving the conflict, then the performance of such at least one of the updated scheduled tasks is inherently to require less computational resources than performance of the such scheduled tasks since such at least one of the updated scheduled tasks is included at such scheduled tasks) .

Hu does not disclose: the scheduled tasks are scheduled future tasks and the storage network is a dispersed storage network, wherein the scheduled future tasks are tasks associated with stored data objects (note: the scheduled tasks are scheduled future tasks, and thus the scheduled task data is scheduled future task data);
wherein the conflict comprises one of the first future task and the second future task rendering the other of the first future task and the second future task unnecessary or causing redundancies in work performed by the disperses storage network.

However, Kottomtharayil discloses: A computer-implemented method comprising:
gathering, by a computing device, scheduled future task data for scheduled future tasks within a [dispersed] storage network, wherein the scheduled future tasks are tasks associated with stored data objects (see Fig. 1, lines 29-40, lines 27-36 of col. 13, Claim 1, “Characteristics of the available storage devices are identified”, “scheduled future uses of the storage device”, “a first set of future scheduled storage operations” and “a second set of future scheduled storage operations”);
monitoring, by the computing device, the scheduled future task data for scheduling conflicts based on stored rules (see lines 12-29 of col. 16; “Monitoring of the system can be active and dynamic … according to storage policies … constant monitoring of system components, job schedules”. Also see lines 32-37, 52-3 of cols. 16-17 and Claim 1; “scheduling conflicts, such as a future storage operation schedule that entirely utilizes all of the storage device media capacity or that is scheduled for the same time” and “whether the first set of future scheduled storage operations associated with the first virtual library conflict with the second set of future scheduled storage operations that are associated with the third physical storage device”);
determining, by the computing device and based on the monitoring, that a scheduling conflict exists between a first future task of the scheduled future tasks and a second future task of the scheduled future tasks (see lines 32-37, 52-3 of cols. 16-17 and Claim 1; “scheduling conflicts, such as a future storage operation schedule that entirely utilizes all of the storage device media capacity or that is scheduled for the same time” and “whether the first set of future scheduled storage operations associated with the first virtual library conflict with the second set of future scheduled storage operations that are associated with the third physical storage device”).

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the method of handling scheduling conflicts among generic storage tasks on a storage network from Hu by including the embodiments of identifying scheduling conflicts among multiple scheduled future storage tasks on a storage network from Kottomtharayil, since it is well-known and understood that a scheduler module can be used to schedule future tasks.

In addition, Barber discloses: wherein the scheduled [future] tasks are task associated with stored data objects within a dispersed storage network;
determining  that a conflict exists between a first [future] task of the scheduled [future] tasks and a second [future] task of the scheduled [future] tasks, wherein the conflict comprises one of the first [future] task and the second [future] task rendering the other of the first [future] task and the [future] second task unnecessary or causing redundancies in work performed by the dispersed storage network (see Fig. 1, lines 63-6 of cols. 10-11, lines 26-31 of col. 21; “where if two apparently conflicting update operations for the same object identifier or key are detected” and “distributing instances or replicas of objects 133 within a geographically-dispersed system”, emphasis added. Two operations/tasks are detected to be conflict due to these two operations/tasks intended to be performed for the same object identifier or key, i.e., one of the operation/task renders the other one unnecessary or causing redundancies in work performed by the dispersed storage network. Also see lines 23-28 of col. 11 for some similar descriptions); issuing instruction to update the first [future] task or the second [future] task based on the conflict; and updating the first [future] task or the [future] second task based on the instructions thereby creating updated scheduled [future] tasks, wherein at least one of the updated scheduled [future] tasks are performed in the dispersed storage network and the performance of the at least one of the updated scheduled tasks requires less computational resources than performance of the scheduled tasks (see lines 55-57 of col. 9 and lines 1-33 of col. 11; “[I]f the job is not valid, the job may be discarded and/or removed from the storage service”, “the operation with the more recent (higher) MSN is determined to be the “winner”—i.e., the operation with the higher MSN is accepted as the valid operation to resolve the conflict” and “an apparently completed deletion of an expired storage object with a particular key or identifier may be canceled or undone in the event that later analysis indicates that the owner of the object decided to store a different value for the same key after the expiration of the object”, emphasis added. If there are two operations/tasks are conflict to each other, then certain instructions will be performed to cancel or discard one of the two operations/tasks in order to resolve the conflict to generate an updated version of scheduled operations/tasks. Note: since only one of the operations/tasks having conflict will be accepted and performed finally, then the updated version of scheduled operations/tasks would require less computational resource than the original version of scheduled operations/tasks having conflicting operations/tasks. Also see lines 51-57 of col. 25, lines 55-63 of col. 30, lines 44-51 of col. 46, lines 66-2 of cols. 48-49 for similar descriptions).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify future storage tasks/operations on a generic storage network from the combination of Hu and Kottomtharayil by including future storage tasks/operations on a dispersed storage network from Barber, and thus the combination of Hu, Kottomtharayil and Barber would disclose the missing limitations from Hu, since a dispersed storage network is a well-known and understood type of storage technology that allows original data to be stored on the network or storage resource are dispersed into a number of slices or subsets to increase privacy and security.

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Barber disclose: wherein the updating the first future task or the second future task is selected from the group consisting of: cancelling the first future task; change an order in which the first future task and second future task are to be executed to minimize a number of operations of the computing device; and prioritize the first future task over the second future task when the first future task is repairing one of the stored data objects that is not scheduled to be moved or expired (see lines 63-33 of cols. 10-11, lines 26-31 of col. 21 from Barber; “[I]f the job is not valid, the job may be discarded and/or removed from the storage service”, “the operation with the more recent (higher) MSN is determined to be the “winner”—i.e., the operation with the higher MSN is accepted as the valid operation to resolve the conflict” and “an apparently completed deletion of an expired storage object with a particular key or identifier may be canceled or undone in the event that later analysis indicates that the owner of the object decided to store a different value for the same key after the expiration of the object”, emphasis added. Cancelling or discarding one of the conflicting operations/tasks).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Barber discloses: wherein the first future task is selected from the group consisting of: repairing one of the stored data objects; deleting one of the stored data objects; and moving one of the stored data objects between storage modules (see lines 21-27 of col. 11 from Barber; “an apparently completed deletion of an expired storage object with a particular key or identifier may be canceled or undone in the event that later analysis indicates that the owner of the object decided to store a different value for the same key after the expiration of the object”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Barber et al. (US 9052942 B1-IDS recorded, hereafter Barber) and further in view of Dhuse et al. (US 20160255150 A1, hereafter Dhuse).
Hu and Kottomtharayil were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Barber does not disclose: wherein one of the plurality of task scheduling modules comprises a rebuilding module configured to repair a select object of the stored data objects dispersed among a plurality of storage modules as slices of the select object, and one of the first future task and second future task comprises repairing the select object.
However, Dhuse discloses: a rebuilding module configured to repair a select object of the stored data objects dispersed among a plurality of storage modules as slices of the select object, and one of the tasks comprises repairing the select object (see Figs. 1, 29, [0309] and [0311]-[0312]; “a dispersed storage network (DSN) that includes the distributed storage and task (DST) processing unit 16”, “the estimated future data access rate (e.g., during expected future access peaks)” and “future rebuilding tasks”. Also see “rebuilding of ‘bad’ or missing encoded data slices” from [0077]. Note: since the system is able to perform the rebuild/repair action, then there must be a corresponding rebuilding module is configured to repair a select object of the stored data objects dispersed among a plurality of storage modules).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify operations/tasks performed in the dispersed storage network from the combination of Hu, Kottomtharayil and Barber by including a dispersed storage network performs at least deletion type of operations/tasks and repairing type of operations/tasks from Dhuse, and thus the combination of Hu, Kottomtharayil, Barber and Dhuse would disclose the missing limitations from the combination of Hu, Kottomtharayil and Barber, since it is well-know and understood that a dispersed storage network system is not only capable of performing deletion type of operation/tasks on a selected storage object but also capable of performing repairing type of operation/tasks on a selected storage object (see [0362] and [0312] from Dhuse).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Barber et al. (US 9052942 B1-IDS recorded, hereafter Barber) and further in view of Gura et al. (US 20080082389 A1, hereafter Gura).
Hu, Kottomtharayil and Gura were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Barber does not disclose: wherein a service provider at least one of creates, maintains, deploys and supports the computing device.
However, Gura discloses: wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see [0496]-[0497]; “Any of the components of the present invention can be deployed, managed, serviced, etc. by a service provider that offers to deploy or integrate computing infrastructure with respect to the baseline validation method of the present invention”. Also see “FIG. 12E is a flow chart of a process of resolving schedule conflicts in the method of FIG. 1B or FIG. 1C, in accordance with embodiments of the present invention” from [0398]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the implementation of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Barber by including feature of implementing schedule conflict handling mechanism by a service provider from Gura, and thus the combination of Hu, Kottomtharayil, Barber and Gura would disclose the missing limitations from the combination of Hu, Kottomtharayil and Barber, since it is a well-known and understood business method to provide certain services (see [0497] from Gura).

Regarding to Claim 8, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Barber does not disclose: wherein the monitoring, determining and issuing are provided by a service provider on a subscription, advertising, and/or fee basis.
However, Gura discloses: wherein processes or steps of an invention are provided by a service provider on a subscription, advertising, and/or fee basis (see [0496]-[0497]; “the invention provides a business method that performs the process steps of the invention on a subscription, advertising and/or fee basis” and “In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement, and/or the service provider can receive payment from the sale of advertising content to one or more third parties”. Also see “FIG. 12E is a flow chart of a process of resolving schedule conflicts in the method of FIG. 1B or FIG. 1C, in accordance with embodiments of the present invention” from [0398]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the implementation of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Barber by including feature of implementing schedule conflict handling mechanism by a service provider from Gura, and thus the combination of Hu, Kottomtharayil, Barber and Gura would disclose the missing limitations from the combination of Hu, Kottomtharayil and Barber, since it is a well-known and understood business method to provide certain services (see [0497] from Gura).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Barber et al. (US 9052942 B1-IDS recorded, hereafter Barber) and further in view of Dotson et al. (US 20180039931 A1, hereafter Dotson).
Hu, Kottomtharayil and Dotson were cited on the previous office action.

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Barber discloses: wherein the computing device includes software [provided as a service] in a cloud environment (see Figs. 1, 3, [0002] and [0044] from Hu; “In modern distributed computing systems, such as cloud computing systems, many different computing tasks (referred to as workloads hereinafter) are aggregated from multiple sources (e.g. tenants, projects, groups and workstations) through computing devices” and “resource management system 109 can also be implemented in software”. In one of the reasonable embodiments described by [0002] and [0044], the processes/actions of gathering scheduled task data, monitoring scheduled task data, determining a scheduling conflict, issuing instructions and updating future tasks having conflict are performed via software in the cloud environment).
The combination of Hu, Kottomtharayil and Barber does not disclose: the software is software provided as a service in the cloud environment.
However, Dotson discloses: the schedule conflict method can be software provided as a service in a cloud environment (see [0015]-[0017] [0031], [0047] and [0070]; “Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure”, “Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include:  … the calendar conflict resolving method 100”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the implementation of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Barber by including feature of implementing schedule conflict handling mechanism as Software as a Service (SaaS) at a cloud environment from Dotson, and thus the combination of Hu, Kottomtharayil, Barber and Dotson would disclose the missing limitations from the combination of Hu, Kottomtharayil and Barber, since implementing software/application as SaaS at a cloud environment allows the application is accessible from various clients (see [0047]) to provide high utilization on the application.

Allowable Subject Matter
Claims 3-4, 10-11, 13-18 and 20-22 contain allowable subject matter.

The combination of Hu, Kottomtharayil, Barber and Dhuse does disclose limitations of “wherein the first future task comprises repairing one of the stored data objects and the second future task comprises deleting the one of the stored data objects based” from Claim 3 and “wherein the first future task comprises repairing one of the stored data objects and the second future task comprises moving the one of the stored data objects from a first storage module to a second storage module” from Claim 4.
Such as, [0077] and [0269] from Dhuse provide evidence or support for there are repairing data object type of tasks and deleting data object type of tasks at a dispersed storage network; [0324] and [0330] from Dhuse provide evidence or support for there are moving data object type of tasks to moving a data object between two storage modules at a dispersed storage network. In additional, [0003] from Hu describes the scheduling conflict among the resource network can be multiple tasks handled by schedulers are trying to use same computing resource. Furthermore, lines 1-28 of col. 11 from Barber even mentions in a dispersed storage network system, when a deletion operation intends to be performed on a stored data object is conflicted with another operation intends to be performed on such same stored data object, i.e., there is a conflict between this deletion operation and some other type of operation, such deletion operation is discarded or cancelled in order to solve the conflict issue. Thereby, it is reasonable for the combination of Hu, Kottomtharayil, Barber and Dhuse to contain a first embodiment or situation of the two future storage operations/tasks having conflict are task of repairing one of the stored data objects and deleting the one of the stored data objects and the action to solve the conflict is to cancelling one of the conflicted operations/tasks to as required by Claim 3 and a second embodiment or situation of the two future storage operations/tasks having conflict are task of repairing one of the stored data objects and moving the one of the stored data object from a first storage module to a second storage module and the action to solve the conflict is to cancelling one of the conflicted operations/tasks as required by Claim 4.
However, there is no other reference alone or in combination with the combination of Hu, Kottomtharayil, Barber and Dhuse to disclose feature of when the pair of tasks of repairing one of the stored data objects and deleting the same stored data object causes conflict, one with ordinary skill in the art would cancel the repairing task instead of the deleting task as required by Claim 3. Similarly, there is no other reference alone or in combination with the combination of Hu, Kottomtharayil, Barber and Dhuse to disclose feature of when the pair of tasks of repairing one of the stored data objects and moving the same stored data object from a first storage module to a second storage module causes scheduling conflict, one with ordinary skill in the art would cancel the repairing task instead of the moving task as required by Claim 4.
Note: Dhuse even discloses features like transferring, i.e., moving, the data object that are already rebuilt or repaired (see [0324]; “the DST client module 34 transfers (e.g., via standby slice access messages 540) the rebuilt encoded data slices from the selected standby DST execution unit to the now available DST execution unit (e.g., via active slice access messages 538)”).

Claims 10-11, 13-18 and 20-22 contain similar limitations as Claims 3-4 respectively. 

The followings are some related prior art references that were cited at the previous office action:
Volvovski et al. (US 20110225209 A1) discloses: a deletion policy may prevent the dispersed storage device from deleting the data object until after a predetermined time period has elapsed or until after the data object has been moved (e.g., copied over to long-term storage) (see [0135]).
Dean (US 8874643 B2) discloses: cancelling redundant data requests (see 44-66 of col. 1).
Chen et al. (US 20020083081 A1) discloses: attempts to restore state could also fail because the operations of the file deletion manager in using zombie files that are resulted from a deletion process were not recorded in non-volatile storage; as a result, it might occur that other operations performed during replay could conflict with the file deletion manager and cause a crash (see [0011]. Also see “In that earlier version of the WAFL file system, instead of completing the file deletion operation, the file deletion manager would move the file to a fixed-length “zombie file” list to complete the file deletion operation” from [0008]).
Torpey (US 20140365598 A1) discloses: requests to retrieve content for broadcast, may be prioritized over low -priority requests, such as requests to migrate data from one archive to another, requests to copy data from disk to tape, requests to restore data to a remote storage (see [0021]).
Srinivasan et al. (US 20200097370 A1) discloses: if a deletion of the consistent state is not performed, the recovery operation is cancelled in order to avoid conflicts during the recovery operation that would lead to failure of the recovery operation (see [0042]).
Karlsson et al. (US 20060146589 A1) discloses: although an incoming write /erase/read command may be defined as having higher priority than scheduled refresh /restore operations, instances may be encountered where the latter must be allowed to run their course to completion (see [0084]).

Compact Prosecution
For the purpose of compact prosecution, Examiner called Applicant (Attorney Jorie L. Stroup, Reg. # 57532) to discuss examiner’s amendment to put this particular application in the condition of allowance at 9/21/2022. Applicant disagreed to enter examiner’s amendment at 10/6/2022. See the attachment for the details of examiner’s amendment.

Response to Arguments
Applicant’s arguments, filed 6/30/2022, with respect to rejections of Claims 1-11, 13-18 and 20 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 9-17 are summarized as the following:
For the independent claims 1, 10 and 15, Applicant amended the claims as invention as providing a technical solution to the technical problem of conflicting scheduled tasks associated with stored objects in a dispersed storage network by creating an updated scheduled future tasks (see first two paragraphs of page 11, last three paragraphs of page 13 and first three paragraphs of page 16 from the Remarks).
For the independent claims 1, 10 and 15, “Applicant submits that updating future tasks of task scheduling modules in a DSN as claimed, wherein at least one of the updated scheduled future tasks is performed the DSN, cannot be performed in the mind as mental process” (see 1st paragraph of page 12 from the Remarks). Particularly for Claim 10, “the cancelling the first future tasks and the deleting the select data object are performed in the dispersed storage network, cannot be performed in the mind as a mental process” (see 3rd paragraph of page 14 from the Remarks). Particularly for Claim 15, “wherein canceling a first future task and moving a select data object are performed in a dispersed storage network as claimed, is part of the primary process of reducing consumption of computer resources in a DSN, and is integrated into the claim as a whole” (see last paragraph of page 16 from the Remarks).
For the independent claims 1, 10 and 15, “Applicant asserts that creating and performing the updated scheduled future task(s) as claimed is part of the primary process of reducing consumption of computer resource in a DSN, and is integrated into the claim as a whole” instead of “extra-solution activity” that is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim (see 2nd paragraph of page 12 from the Remarks).
For the independent claims 1, 10 and 15, “Applicant submits that gathering the scheduling data does not constitute extra-solution activities, since this activity is part of the primary solution or process (e.g., monitoring for tasks that will conflict with other another), and is not incidental to the primary process” (see 3rd paragraph of page 12 from the Remarks).

The examiner respectively disagrees.
Creating a schedule or even an updated schedule that intends to provide some improvement to previous created schedule to perform some tasks or jobs or operations is still considered as abstract idea that can be performed by human with a pen or paper, such as a human in general can create a schedule or an updated schedule for a machine or computer ask the machine or computer to perform some tasks based on the created schedule. Section “c. Whether The Limitation(s) Are Merely Extra-Solution Activity Or A Field Of Use” of 2106.04(d)(2)    Particular Treatment and Prophylaxis in Step 2A Prong Two from MPEP even provides a related example and explains that “Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a)” wherein the step (b) here is “(b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule”. Similar as this particular example, the claimed monitoring, determining, issuing and updating steps are merely to generating or creating an updated schedule to perform some tasks or actions and such concept/feature based on this particular example from MPEP is considered as mental process instead of providing a technical solution to the technical problem. 
As explained at response (a) above, the action of “updating future tasks of task scheduling modules” is about generating or creating an updated schedule and such concept/feature based on the particular example from MPEP is considered as mental process. Based on such analysis, the action of “updating future tasks of task scheduling modules in a DSN as claimed” that Applicant argued about is merely performing the mental process via the computing component or even to be considered as generally linking the abstract idea of creating an updated schedule to a particular technological environment or field of use, i.e., generally linking of abstract idea of creating an updated schedule to a system of dispersed storage network. For the issue of “at least one of the updated scheduled future tasks is performed the DSN” from Claim 1 as Applicant argued, “the cancelling the first future tasks and the deleting the select data object are performed in the dispersed storage network” from Claim 10 as Applicant argued or “wherein canceling a first future task and moving a select data object are performed in a dispersed storage network” from Claim 15 as Applicant argued, the actual claimed language from the corresponding claim is “wherein at least one of the updated scheduled future tasks are performed in the dispersed storage network” from Claim 1, “the canceling the first future task and the deleting the select data object are performed in the dispersed storage network” from Claim 10 and “the moving the select data object and the cancelling the first future task are performed in the dispersed storage network” from Claim 15; such language is not necessary to be interpreted as the claimed invention would actually perform the action of scheduled future tasks, canceling, deleting or moving in the dispersed storage network. It can be just a description of the fact of those actions are intended to be performed in the dispersed storage network under BRI (something like the train is operated between NYC and Boston can be used to describe the fact of the train is intended to operate between NYC and Boston instead of actually performing the action of operating the train between NYC and Boston). That is one of the reasons that examiner provided the examiner’s amendment to positively cite the claimed invention actually performs the updated scheduled tasks, deleting or moving action in the dispersed storage network.
As explained at the responses a) and b) above, the concept or feature of creating the updated schedule based on the particular example from MPEP mentioned at response a) above is still considered as mental process and the claimed invention does not necessary to be interpreted as actually performing the updated scheduled future task(s). 
According to the particular example from MPEP mentioned at response a) above, the particular example explains that “[W]hile step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”, emphasis added. Similar to this particular example, the limitation related to “gathering the scheduling data” from Applicant’s claims is used to gather data for the mental analysis step that is used to create the updated schedule, “and is a necessary precursor for all uses of the recited exception”. In this way, “gathering the scheduling data” from Applicant’s claims is extra-solution activity and does not integrate the judicial exception into a practical application.
Therefore, Claims 1-11, 13-18 and 20-22 are rejected. 

Applicant’s arguments, filed 6/30/2022, with respect to rejections of Claims 1-11, 13-18 and 20 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations on the claims. In addition, there are some points on Applicant’s arguments that Examiner disagreed and would like to make response. Such as, Applicant stated that “the Examiner appears to rely on both the method of Hu and a different background method discussed in paragraph 0055 of Hu, without discussing why one of ordinary skill in the art would combine the two method. One of those strategies is discussed at paragraph 0055 of Hu, and is background information presented to highlight problems with various strategies” (see last paragraph of page 19 and 1st paragraph of page 20 from the Remarks). Examiner disagrees with the interpretation of the method disclosed by [0055] of Hu is a different background method from the actual invention discussed at Hu. The method discussed at [0055] should be part of the actual invention discussed at Hu based on the context of Hu. Such as, Fig. 4 and [0093], i.e., the description for Fig. 4 from Hu does mention “At 406, the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304. The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304”; Fig. 5 and [0105] also mentions “the resource offer manager 302 resolves conflicts prior to sending the resource acquisition and release decisions to the scheduler 304”. Fig. 6 and [0113]-[0115] also mentions similar feature. [0122] even mentions that “according to some embodiments, a resource offer manager 302 receives resource acquisition and/or release requests from each scheduler 304 a, 304 b at the same time. Thus, the resource offer manager 302 obtains a full picture of all the resource acquisition requests from the schedulers 304. Having full information regarding the resource requests of each scheduler 304 allows the resource offer manager 302 to resolve resource acquisition conflicts while maintaining the resource sharing policies among multiple schedulers 304 in distributed computing system 100”, emphasis added. Does Applicant also consider those methods discussed at Figs. 4, 5 and 6 as background method that is not part of the actual invention discussed at Hu? If so, then what is the detail of the actual invention at Hu and how does Hu solve the conflict issue (or Applicant implies there is not conflict issue to be solved at the actual invention of Hu?)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196